DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sathianathan et al. (WO 2018/136877).
With respect to Claim 1:

wherein the body portion (24) includes an outer wall portion (FIG. 13, 142) arranged from one end (FIG. 13, see notation) toward another end (FIG. 13, see notation) in a width direction (FIG. 13, see notation W), 
and the outer wall portion (142) includes: 
	at least one bent portion (FIG. 13, 196) curved inwardly on one end side (FIG. 13, see notation) in the width direction (FIG. 13, see notation W) and having a curved outer side surface (FIG. 13, see notation) substantially facing forward; 
	at least one stabilizer (FIG. 13, 214) having a bent shape (FIG. 13, see notation) and projecting outward on another end side (FIG. 13, see notation) in the width direction (FIG. 13, see notation W); 
and cutout portions (FIG. 13, see notation) open in a front end (FIG. 13, see notation) of the outer wall portion (FIG. 13, 142) on both widthwise sides of the bent portion (FIG. 13, 196). 
With respect to Claim 2: 
Sathianathan discloses the terminal fitting, wherein the cutout portion (FIG. 13, see notation) located on the other widthwise side of the bent portion 196), out of the cutout portions, is open in a part of the stabilizer (214).
[AltContent: textbox (front end)][AltContent: arrow][AltContent: textbox (Curved outer side surface)][AltContent: textbox (front surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Corner portion)][AltContent: arrow][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cut-out portions)][AltContent: textbox (another end side)][AltContent: arrow][AltContent: textbox (One end side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (One end )][AltContent: arrow][AltContent: textbox (Another end)][AltContent: textbox (Front-to-rear direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular shape)]
    PNG
    media_image1.png
    536
    755
    media_image1.png
    Greyscale

With respect to Claim 5: 
Sathianathan discloses the terminal fitting, wherein: the body portion (FIG. 13, 24) includes a side wall portion (FIG. 13, 148) arranged in a direction (vertical) intersecting the outer wall portion (FIG. 13, 142) and one corner portion (FIG. 13, see notation) connecting the outer wall portion (FIG. 13, 142) and the side wall portion (FIG. 13, 148) on the one end in the width direction (FIG. 13, see notation W), and the cutout portion (FIG. 13, see notation) located on the one widthwise side of the bent portion (FIG. 13, 196), out of the cutout portions, is open in the one corner portion (FIG. 13, see notation).
With respect to Claim 7: 

With respect to Claim 8: 
Sathianathan discloses the terminal fitting, wherein a front surface (FIG. 13, see notation) of the bent portion (196) is arranged to substantially face forward (FIG. 13) on the front end of the outer wall portion (FIG. 13, 142) and/or wherein a front end of the bent portion (FIG. 13, see notation) is arranged at the substantially same position as or retracted rearwardly from the front end of the stabilizer, the side wall portion (148) and/or a base wall portion (144) of the body portion (24).
With respect to Claim 9: 
Sathianathan discloses a connector (FIG. 44, 620) comprising: 
a connector housing (FIG. 44, 624) having at least one cavity (FIG. 27, 624 see cavity not labeled) provided therein; 
and at least one terminal fitting (FIG. 44, 90) that is at least partly insertable into the cavity (FIG. 44).
With respect to Claim 10:
Sathianathan discloses a method of producing a terminal fitting, comprising the following steps: 
providing a body portion (FIG. 13, 24) substantially having a tubular shape (FIG. 13, 24 see shape) and substantially extending in a front-rear direction (FIG. 13, see 
at least one bent portion (FIG. 13, 196) being curved inwardly on one end side (FIG. 13, see notation) in the width direction (FIG. 13, see notation W) and having a curved outer side surface (FIG. 13, see notation) substantially facing forward; 
at least one stabilizer (FIG. 13, 214) having a bent shape (FIG. 13, see notation) and projecting outward on another end side (FIG. 13, see notation) in the width direction (W); 
and cutout portions (FIG. 13, see notation) open in a front end (FIG. 13, see notation) of the outer wall portion (142) on both widthwise sides of the bent portion (196).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sathianathan et al. (WO 2018/136877) in view of Nimura (United States Patent 6,679,738).
With respect to Claim 3: 
Sathianathan discloses the terminal fitting.
Sathianathan does not expressly disclose wherein the stabilizer includes: a first leg portion and a second leg portion paired in the width direction, and a top portion arranged between the first and second leg portions, wherein a second bent corner portion is located on another widthwise side of the top portion and connects the second leg portion and the top portion, wherein a first bent corner portion is located on one widthwise side of the top portion and connects the first leg portion and the top portion, and/or wherein a base end corner portion connects the first leg portion and the one end side in the width direction of the outer wall portion.
However, Nimura teaches the stabilizer (FIG. 5, 33) includes: a first leg portion (FIG. 5, see notation) and a second leg portion (FIG. 5, see notation) paired in the width direction (FIG. 5, W2), and a top portion (FIG. 5, see notation) arranged between the first (FIG. 5, see notation) and second (FIG. 5, see notation) leg portions, wherein a second bent corner portion (FIG. 5, see notation) is located on another widthwise side of the top portion (FIG. 5, see notation) and connects the second leg portion (FIG. 5, see notation) and the top portion (FIG. 5, see notation), wherein a first bent corner portion (FIG. 5, see notation) is located on one widthwise side of the top portion (FIG. 5, see notation) and connects the first leg portion (FIG. 5, see notation) and the top portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathianathan with the teachings of Nimura and provide the stabilizer including: a first leg portion and a second leg portion paired in the width direction, and a top portion arranged between the first and second leg portions, wherein a second bent corner portion is located on another widthwise side of the top portion and connects the second leg portion and the top portion, wherein a first bent corner portion is located on one widthwise side of the top portion and connects the first leg portion and the top portion, and/or wherein a base end corner portion connects the first leg portion and the one end side in the width direction of the outer wall portion so as to provide a female terminal with increase contact pressure of the resilient contact with respect to the tab of a mating male terminal without increasing the size of the angular tubular portion. Thus construction of the terminal is particularly effective in the cases where the female terminal has to be miniaturized. (Nimura, Column 2, lines 52-58).

[AltContent: arrow][AltContent: textbox (Base end corner portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd bent corner portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top portion)][AltContent: textbox (1st bent corner portion)][AltContent: arrow][AltContent: textbox (2nd leg portion)][AltContent: textbox (1st leg portion)]
    PNG
    media_image2.png
    639
    620
    media_image2.png
    Greyscale

With respect to Claim 4: 
Sathianathan in view of Nimura discloses the terminal fitting, wherein the cutout portion (Sathianathan, FIG. 13, see notation) located on the other widthwise side of the bent portion (Sathianathan, FIG. 13, see notation), out of the cutout portions (Sathianathan, FIG. 13, see notation), is open in the base end corner portion (Sathianathan, FIG. 13, see notation), the first leg portion (Nimura, FIG. 5, see notation) and the first bent corner portion (Nimura, FIG. 5, see notation).
With respect to Claim 6: 

Sathianathan does not expressly disclose the side wall portion includes a fixing portion for locking either the outer wall portion or an inner wall portion at least partly overlapping the outer wall portion and retaining the tubular shape of the body portion.
However, Nimura teaches the side wall portion (FIG. 5, 21A) includes a fixing portion (FIG. 2; 38, 38A) for locking either the outer wall portion (FIG. 5, 32) or an inner wall portion (FIG. 5, 37) at least partly overlapping the outer wall portion (FIG. 5, 32) and retaining the tubular shape of the body portion (FIG. 5, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathianathan with the teachings of Nimura and provide the side wall portion includes a fixing portion for locking either the outer wall portion or an inner wall portion at least partly overlapping the outer wall portion and retaining the tubular shape of the body portion so as to provide a female terminal with 
increase contact pressure of the resilient contact with respect to the tab of the mating male terminal without increasing the size of the angular tubular portion. (Nimura, Column 2, lines 51-64)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.